Citation Nr: 0531802	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  99-04 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for hearing 
loss, right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1975 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In November 1999, the veteran presented testimony during a 
regional office hearing.

In February 2005, the Board remanded the matter for 
additional evidentiary development.


FINDING OF FACT

The veteran currently has Level II hearing loss in the right 
ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hearing 
loss, right ear, have not been met at any time since the 
award of service connection for that disability.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are May 2001, November 2001, and December 2003 
letters that notified the veteran of any information and 
evidence needed to substantiate and complete the claim for an 
increased disability rating.  38 U.S.C.A. § 5103(a); 38 
C.F.R.         § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letters provided the substantive 
standard to validate that type of claim.  Additionally, VA 
indicated which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  In addition, the letters 
instructed the claimant to identify any additional evidence 
or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in September 1998, prior to the enactment of the 
VCAA.   Thereafter, the RO provided notice in May 2001, 
November 2001, and December 2003.  Additionally, the veteran 
was generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; and VA 
examination reports dated in December 1998, December 1999 and 
April 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


Factual Background

In February 1999, the RO held that service connection for 
hearing loss, right ear, was warranted.  On the authorized 
audiological evaluation in December 1998, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
20
40
50
60

Average puretone thresholds were 43 in the right ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right.  The RO accordingly assigned a noncompensable 
disability evaluation to the veteran's service-connected 
bilateral hearing loss.

The veteran duly appealed the disability evaluation and was 
scheduled for an additional VA examination. On the authorized 
audiological evaluation in December 1999, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
50
50
45
55

Average puretone thresholds were 50 in the right ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right.  The RO accordingly continued the 
noncompensable disability evaluation to the veteran's 
service-connected bilateral hearing loss.

In February 2005, the Board remanded the matter for 
additional evidentiary development. Accordingly, the veteran 
was scheduled for another audiological evaluation.  On the 
authorized audiological evaluation in April 2005, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
40
50
70
70

Average puretone thresholds were 58 in the right ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right.  The RO accordingly continued the 
noncompensable disability evaluation to the veteran's 
service-connected bilateral hearing loss.


Laws and Regulations

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court, however, determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).


Analysis

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

Pursuant to 38 C.F.R. § 4.85(f), where impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a numeric designation at Level 
I, subject to the provisions of 38 C.F.R. § 3.383(a)(3).  
(The latter regulation applies only where there is total 
deafness in the non-service-connected ear.)  Therefore, the 
veteran's non-service-connected left ear is assigned to Level 
I.

As to the veteran's service-connected right ear hearing loss, 
the April 2005 audiometric evaluation shows that the veteran 
had an average pure tone threshold of 58 decibels in the 
right ear with speech discrimination of 92 percent correct.  
The only possible interpretation of this examination under 
the regulation is that the veteran's hearing loss is at Level 
II in the right ear; therefore, a compensable rating is not 
warranted.  38 C.F.R. § 4.85, Code 6100.  

This level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, is entitled to a noncompensable evaluation, 
and no more.  In order to be assigned a 10 percent disability 
rating, the veteran would have to have total deafness in his 
non-service-connected left ear or Level X hearing in his 
service-connected right ear. None of the examination findings 
on VA examination reflect that level of disability.

The Board has also considered the provisions of 38 C.F.R. § 
4.85(g) and 38 C.F.R. § 4.86, but the results of the April 
2005 audiometric examination clearly show that these 
provisions are not applicable in this case.  It is also noted 
that there is no other pertinent medical evidence of record 
which would entitle the veteran to a compensable rating for 
hearing loss, right ear.

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his right ear 
hearing loss.  His statements alone, however, do not 
establish a compensable rating for hearing loss, right ear.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations correlate to 
a noncompensable disability rating.

Based on current findings and review of the entire evidence 
in the veteran's claims folder, the Board concludes that his 
hearing loss, right ear does not rise to the level required 
for the assignment of a compensable evaluation.  In view of 
the evidence of record, the provisions of 38 C.F.R. §§ 4.3 
and 4.7 are not for application.  His claim in this regard, 
therefore, must be denied.





ORDER


An initial compensable evaluation for hearing loss, right 
ear, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


